Citation Nr: 0336676	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  96-44 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of perineal trauma, chronic perineal pain, hematuria and 
urethrorrhagia, status post transurethral resection of the 
prostate, retrograde ejaculation, and urinary incontinence, 
currently rated as 60 percent disabling, on appeal from an 
initial grant of service connection.

2.  Entitlement to an increased evaluation for cervical 
myositis, currently rated as 10 percent disabling, on appeal 
from an initial grant of service connection.

3.  Entitlement to an increased evaluation for lumbar 
myositis, rated as 10 percent disabling prior to May 24, 
1999, on appeal from an initial grant of service connection.

4.  Entitlement to an increased evaluation for lumbar 
myositis, rated as 20 percent disabling after May 23, 1999, 
on appeal from an initial grant of service connection.

5.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee, currently rated as 10 percent 
disabling, on appeal from an initial grant of service 
connection.

6.  Entitlement to service connection for keratosis pilaris 
on arms, acne vulgaris and dermatographism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had honorable active duty service from October 
1989 to March 1996.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The original decision granted service connection for 
disabilities of the cervical and lumbar segments of the 
spine, along with the left knee.  Service connection was also 
granted for a disability affecting the veteran's urinary 
function and prostate.  With respect to these disabilities, 
all of them were initially assigned a 10 percent disability 
rating.  Service connection was not granted for a 
dermatological condition.  Service connection was also 
initially not granted for hemorrhoids (rectal bleeding), 
bilateral hearing loss, chest pains, and a gastrointestinal 
disability.  VA benefits were established for a psychiatric 
disorder and a disability evaluation was assigned.  The 
veteran was notified and he appealed.  

After the veteran started his appeal, he proffered testimony 
before an RO hearing officer in April 1997.  During that 
hearing, the veteran withdrew the issues involving service 
connection for chest pains and bilateral hearing loss.  

In a September 1999 rating decision, increased ratings were 
granted for the residuals of perineal trauma [from 10 to 60 
percent], a psychiatric disability [from 10 to 30 percent], 
and lumbar myositis [from 10 to 20 percent - effective May 
24, 1999].  Service connection was granted for 
hemorrhoids/rectal bleeding.  As a result of the grant with 
respect to the psychiatric disability, the veteran withdrew 
his appeal on this issue in June 2000.  

The record reflects that in June 2002, service connection was 
granted for a gastrointestinal disorder.  As a result of the 
various actions that have occurred during the course of this 
appeal, the veteran has either withdrawn certain issues or he 
has been awarded the benefits sought on appeal.  Thus, there 
are now only the issues listed on the front page of this 
decision before the Board.  At present, this appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002), was enacted.  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Review of the claims file reveals that since the enactment of 
the VCAA, the RO has not issued a letter explaining the VCAA 
and how it is applicable to his claims.  Moreover, a review 
of the claims folder does not indicate whether the veteran 
was specifically notified of the evidence he needed to supply 
and what VA would do in order to assist him with his claim.  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the appellant with 
regards to his claims.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F. 3d 1334 (Fed. Cir. 
2003), the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in DAV v. Sec'y of VA.  The 
Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

The Board further notes that during the course of the appeal, 
the rating criteria for disabilities of the spine have been 
changed.  The most recent VA medical examination report did 
not contain clinical findings addressing the new criteria.  
Hence, in returning the claim to the RO, the veteran should 
be afforded contemporaneous and thorough VA orthopedic and 
neurological examinations in order to determine the current 
severity of the veteran's service-connected disabilities of 
the lumbar and cervical segments of the spine, to include the 
effect of the disability on the veteran's functional 
capabilities.  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  [The Court has held that when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead 
v. Derwinski, 3 Vet. App. 213 (1992).]

The veteran has also appealed the assignment of a 10 percent 
disability rating for patellofemoral syndrome of the left 
knee.  The record reflects that the veteran underwent VA 
orthopedic examinations of the knee in May 1999 and April 
2002.  Following a review of the examination reports, the 
Board notes that the examinations do not appear to have 
sufficiently complied with the requirements delineated by the 
Court in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Specifically, review of the examination reports do not show 
that the effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination, were sufficiently considered 
as to the veteran's service-connected left knee disability.  
Thus, the claim must be returned to the RO for additional 
processing.  Specifically, the veteran should be afforded a 
contemporaneous and thorough VA examination, to be conducted 
by an orthopedist, in order to determine the current severity 
of the veteran's service-connected left knee disability, to 
include the effect of the disability on the veteran's 
functional capabilities.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1991); see also Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).
    
Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  In particular, the RO 
should inform the appellant of the type 
of evidence required from him to 
substantiate his claims.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
recent medical treatment received for his 
disabilities at issue since October 2002, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  

Also, since the veteran has been 
medically retired from retired from the 
US Navy, he may have received medical 
treatment at Fort Buchanan Army Base or 
Roosevelt Roads Naval Station.  In this 
regard, the RO should contact these two 
military installations, and obtain and 
include in the claims folder any 
treatment records for any left knee 
disability, any skin disorder, and 
disabilities of the cervical and lumbar 
segments of the spine.  The RO should 
obtain the following types of records:  
notes, discharge summaries, 
consultations, laboratory findings, 
procedures and biopsies.  

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2003).

3.  The RO should schedule the veteran 
for medical examinations of the skin, 
back, and left knee.

a.  The veteran should be scheduled for a 
VA examination by an orthopedist in order 
to determine the nature and severity of 
his left knee disability.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to X-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  

The orthopedist should specifically 
comment on whether the veteran now 
suffers from degenerative joint disease 
of the knee along with any other 
manifestations and symptoms produced by 
the disability.  The veteran's left knee 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the left 
knee exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

b.  With respect to the veteran's 
disabilities of the lumbar and cervical 
myositis, the veteran should undergo a VA 
examination by an orthopedist and 
neurologist in order to determine the 
nature and severity of his back 
disabilities.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to X-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
joint disease of the back along with any 
other manifestations and symptoms 
produced by the disabilities.  Readings 
should be obtained concerning the 
veteran's range of motion of the lower 
back and neck and any limitation of 
function of the parts affected by 
limitation of motion.  The examiners 
should also be asked to include the 
normal ranges of motion of the affected 
body parts.  Additionally, the examiners 
should be requested to determine whether 
the lower back and neck exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

If the neurologist and/or orthopedist 
determines that the veteran is now 
suffering intervertebral disc syndrome of 
either the lumbar or cervical segments of 
the spine, the examiners should discuss 
the total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment on 
any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.  Chronic orthopedic and 
neurological manifestations are defined 
as orthopedic and neurological 
manifestations and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Comments should also be provided by both 
examiners as to whether the veteran 
experiences symptoms compatible with 
severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  

c.  The veteran should also undergo a 
dermatology examination in order to 
determine whether the veteran now suffers 
from a skin condition.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  

After it has been determined whether the 
veteran does indeed suffer from a 
dermatological disorder, the examiner 
should express an opinion as to the 
etiology thereof.  Specifically, the 
examiner should express an opinion as to 
whether any found skin disability began 
while the veteran was in service or 
whether it is the result of a service-
connected disability or whether they were 
caused by or the result of the veteran's 
post-service activities.  In other words, 
the examiner must express an opinion as 
to whether it is at least as likely as 
not that any found skin disability is are 
related to the veteran's military service 
or to the service-connected disabilities.  
The examiners should cite to information 
in the claims folder.  The examiner 
should provide a comprehensive report 
including complete rationales for all 
conclusions reached.  If further testing 
or examination by other specialists is 
deemed necessary, such testing or 
examination is to be accomplished.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





